DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6, 10-11, 13-14, 17, 23, 26-27, 29-30 are in the reply filed on 01/08/2021 is acknowledged.  The traversal is on the ground(s) that all three grouped species belong to a same species because all related to claimed wireless monitoring system.  This is not found persuasive because said grouped species are clearly correspond to respectively different aspects or embodiments of said wireless monitoring system.  The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11, 13-14, 23, 26-27, 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adib et al. (US2017/0074980).
To claim 1, Adib teach a first wireless device of a wireless monitoring system, comprising: 
a receiver (160-170 of Fig. 1) configured to receive a first wireless signal through a wireless multipath channel of a venue (Fig. 1), wherein: 
the venue comprises a vehicle and an immediate vicinity of the vehicle (paragraph 0077), 
the first wireless signal is received based on a transmitted wireless signal transmitted by a second wireless device of the wireless monitoring system (Figs. 1, 4, paragraphs 0010, 0049, transmission from transmit antenna station, transmitted by a same or different devices), and 
the first wireless signal differs from the transmitted wireless signal due to the wireless multipath channel and a modulation by an object undergoing a motion in the venue (paragraphs 0083, 0084); 
a processor (170 of Fig. 1) communicatively coupled with the receiver; 
a memory (paragraph 0144) communicatively coupled with the processor; and 
a set of instructions stored in the memory which, when executed by the processor (paragraph 0144), causes the processor to: 
obtain a time series of channel information (TSCI) of the wireless multipath channel based on the first wireless signal (paragraphs 0026, 0031, determine a plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution), and 


To claim 23, Adib teach a method of a wireless monitoring system, comprising: 
transmitting a first wireless signal from a first wireless device in a venue through a wireless multipath channel of the venue, the venue comprising a vehicle and an immediate vicinity of the vehicle; receiving a second wireless signal by a second wireless device in the venue through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel and a modulation of the first wireless signal by an object undergoing a motion in the venue; obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal using a processor, a memory communicatively coupled with the processor and a set of instructions stored in the memory; and performing a monitoring task by monitoring, based on the TSCI, at least one of: the vehicle, the object or the motion of the object (as explained in response to claim 1 above).

To claim 29, Adib teach a first wireless device of a wireless monitoring system, comprising: 
a transmitter; a processor communicatively coupled with the transmitter; a memory communicatively coupled with the processor; and a set of instructions stored in the memory which, when executed by the processor, causes the processor to perform: generating a first wireless signal, and transmitting the first wireless signal through a wireless multipath channel of a venue, wherein: the venue comprises a vehicle and an immediate vicinity of the vehicle, a 

To claim 30, Adib teach a wireless monitoring system, comprising: 
a first wireless device configured to transmit a first wireless signal through a wireless multipath channel of the venue, wherein the venue comprises a vehicle and an immediate vicinity of the vehicle; and a second wireless device configured to: receive a second wireless signal based on the first wireless signal transmitted through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel and a modulation by an object undergoing a motion in the venue, obtain a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal, and perform a monitoring task by monitoring, based on the TSCI, at least one of: the vehicle, the object, or the motion of the object, wherein the first wireless device and the second wireless device are at different locations in the vehicle (as explained in response to claim 1 above).




Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to monitor, based on the TSCI, at least one of: an interior space, an exterior space or a structure, of the vehicle, 
wherein: the interior space comprises at least one of: cabin, trunk, hood, storage space, compartments, trailer, container, cargo bay, gas tank, fuel tank, or oil bag; the exterior space comprises at least one of: a garage, a parking facility in which the vehicle stops and parks, or an area around the vehicle that another vehicle can approach, stop or park; the structure comprises at least one of: vehicle chassis, body, lights, window, door, tailgate, bumpers, wheels or engine (paragraph 0077, vehicle).

To claim 3, Adib teach claim 2.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform, based on the TSCI, at least one of: presence detection, child presence detection, pet presence detection, detection of child left by parents after the car engine stops, motion detection, window breaking detection, vibration detection, foreign object detection, breathing detection, heartbeat detection, driver recognition, driver attention monitoring, driver alertness monitoring, driver sleepiness detection, vehicle customization based on driver recognition, passenger recognition, passenger locationing, passenger counting, security monitoring, intrusion detection, intruder detection, intruder presence detection, detection of outsiders reaching inside vehicle through an opening, exterior monitoring, pedestrian detection, cyclist detection, blind spot monitoring, or proximity detection (paragraphs 0051, 0107, 0121).


Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: 
computing, based on the TSCI, at least one spatial-temporal information (STI) of at least one of; the vehicle, the object or the motion of the object (paragraphs 0026, 0031); and 
monitoring the vehicle, the object or the motion of the object, based on the at least one STI, wherein an STI comprises at least one of: presence, count, motion intensity, distance, speed, acceleration, angle, motion statistics, motion localization, motion classification, gesture, behavior, motion trend, head motion, motion rhythm, motion cycle, cycle period, cycle frequency, breathing statistics, heartbeat statistics, breathing rate, heart rate, eye-blinking, driver event, passenger event, entrance event, exit event, window event, door event, driver sleepiness event, driver distraction event, fall-down event, security event, accident event, physical state, health state, or mental state (paragraph 0051).

To claim 5, Adib teach claim 4.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: 
computing an analytics based on the at least one STI (paragraphs 0019-0020); and 
monitoring the vehicle, the object or the motion of the object based on the analytics, wherein computing the analytics comprises at least one of: processing the at least one STI, analyzing the at least one STI, thresholding the at least one STI based on a threshold, classifying the at least one STI based on at least one of: a classifier or a neural network with input comprising the at least one STI, or computing at least one of: a degree of motion, a change, an 

To claim 6, Adib teach claim 4.
Adib teach wherein computing the at least one STI comprises: computing a time series of features of the TSCI; and computing an STI based on the time series of features of the TSCI, wherein each feature comprises at least one of; a scalar, vector, matrix, magnitude of CI, phase of CI, magnitude square of CI, function of a sliding window of CI, component of CI, correlation, autocorrelation, autocorrelation function (ACF), correlations between two windows of CI aligned using dynamic time warping (DTW), local maximum, local minimum, zero crossing, inner product, time reversal resonance strength (TRRS), distance score, Euclidean distance, absolute distance, moving average, weighted average, variance, variation, derivative, variability, deviation, divergence, entropy, variation measure, regularity measure, similarity measure, similarity score, transformation, frequency spectrum, feature of spectrum, spectral analysis, inverse transform, frequency transform, zero padding, repeatedness, periodicity, impulsiveness, sudden-ness, recurrence, frequency, rate, period, timing, duration, change, feature extraction, decomposition, dimension reduction, projection, eigen-decomposition, or principal component analysis (PCA) (paragraphs 0047, 0085, 0102).

To claim 11, Adib teach claim 2.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform monitoring driver and passengers of the vehicle based on the TSCI, at least one of: driver monitoring, driver presence detection, driver identification, driver activity monitoring, driver vital sign monitoring, driver breathing monitoring, driver heart rate monitoring, driver alertness monitoring, driver distraction detection, driver entrance to vehicle, driver exit from vehicle, passenger monitoring, passenger presence detection, baby detection, child detection, pet detection, passenger locationing, passenger counting, passenger recognition, passenger activity monitoring, passenger breathing monitoring, passenger heart beat monitoring, passenger vital sign monitoring, passenger sleeping detection, passenger entrance to vehicle, passenger exit from vehicle, or driver-passenger interaction monitoring (paragraphs 0051, 0121).

To claim 13, Adib teach claim 1.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: associating an event of the vehicle with a characteristics of the TSCI, wherein the event comprises at least one of: a safety monitoring event, a security monitoring event, a vehicle structure integrity monitoring event, a driver monitoring event, a passenger monitoring event, or an intruder monitoring event; and detecting the event of the vehicle by recognizing the characteristics of the TSCI (paragraphs 0051, 0121).

To claim 14, Adib teach claim 13.
Adib teach wherein the event comprises at least one of: window opened, window closed, window broken, door opened, door closed, door not locked, door deformed, unauthorized opening of door, driver presence, driver motion, driver sleepy, driver distracted, passenger presence, passenger motion, intruder presence, intruder motion, collision, sabotage of vehicle, baby left in 

To claim 26, Adib teach claim 23.
Adib teach further comprising: monitoring at least one of: an interior space, an exterior space or a structure, of the vehicle, based on the TSCI; and performing at least one of the following based on the TSCI: presence detection, child presence detection, pet presence detection, detection of child left by parents after the car engine stops, motion detection, window breaking detection, vibration detection, foreign object detection, breathing detection, heartbeat detection, driver recognition, driver attention monitoring, driver alertness monitoring, driver sleepiness detection, vehicle customization based on driver recognition, passenger recognition, passenger locationing, passenger counting, security monitoring, intrusion detection, intruder detection, intruder presence detection, detection of outsiders reaching inside vehicle through an opening, exterior monitoring, pedestrian detection, cyclist detection, blind spot monitoring, or proximity detection (as explained in response to claim 3 above).

To claim 27, Adib teach claim 26.
Adib teach further comprising: monitoring a security of the vehicle based on the TSCI, wherein monitoring the security comprises at least one of: detection of suspicious activity in the exterior space, detection of a person approaching the vehicle, detection of a person in the exterior space damaging the vehicle, detection of suspicious activity in the interior space, detection of an outsider reaching inside vehicle through a window, intrusion detection, intruder tracking, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980).
To claim 10, Adib teach claim 2.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform monitoring a security of the vehicle based on the TSC, wherein monitoring at least one of: detection of suspicious activity in the exterior space, detection of a person approaching the vehicle, detection of a person in the exterior space peeping into the vehicle through a window, detection of a person in the exterior space damaging the vehicle, detection of a person in the exterior space force-opening a door or a window of the vehicle, detection of suspicious activity in the interior space, detection of an outsider reaching inside vehicle through a window, intrusion detection, intruder tracking, detection of presence of children in back seat, detection of presence of a pet, detection of window being broken when parked, detection of door open when parked, detection of hit-and-run when parked, detection of collision, or detection of structural damage (paragraphs 0051, 0121, detection of presence of a pet would be an obvious application or intended use).

To claim 17, Adib teach claim 1.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform starting, stopping or pausing a sub-task of the monitoring task based on at least one of: an arming or disarming the wireless monitoring system, a parking status or a non-parking status of the vehicle, a stopping status or an in-motion status of the vehicle, a turning-on or a turning-off of an engine of the vehicle, a turning-on or turning off of a headlight of the vehicle, a brake release or a brake depression by a driver of the vehicle, an opening or a closing of at least one of: a driver door, a passenger door, a vehicle trunk door, a window, a cover of a vehicle hood, a door of a cargo bay, a door of a trailer, a door of a container, a door of a storage space, or a cover of a fuel tank, an entrance or an exit of the driver with associated opening and closing of the driver door, an entrance or an exit of a passenger with associated opening and closing of a passenger door, an entrance or an exit of the driver's smart phone, an entrance or an Official Notice is taken).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 14, 2021